Exhibit 10.1


Shengtai Pharmaceutical, Inc.
November 1, 2011
Tao Jin
10th Floor, China World Tower (Phase III)
No.1 Jianguo Menwai Avenue
Beijing 100004, China
 
Dear Tao Jin:
 
On behalf of the Board of Directors of Shengtai Pharmaceutical, Inc. (the
“Company”), it is my pleasure to extend you an offer to become a member of the
Board of Director of the Company. Speaking for myself, as well as the other
members of the Company’s Board and management team, we all look forward to
working with you.
 
The Company will expect that, as a member of the Board of Directors, you
participate in person or by phone in substantially all of the Board’s regularly
scheduled meeting as well as the meetings of Board committees to which you are
appointed .We request that you attend in person as many meetings as possible.
The Board meetings are generally held at the Company’s offices in Changda Road
East, Development District, Changle County, Shandong, China. Additionally, the
Company is extending you this offer in the expectation that the Board of
Directors will appoint you as Chairman of the Compensation Committee and a
member of the Audit Committee and the Nominating Committee.
 
If you choose to accept our offer, you are entitled to an annual director’s fee
of US$30,000, or its RMB equivalent, as applicable, less payroll deductions and
all required withholdings, if any. Your annual fee will be payable quarterly.
You are recommended to seek professional advice on whether the amount of any
remuneration payable to you as directors of the Company is subject to US or New
York tax and if so, to include the details of such remuneration in your tax
returns.
 
Should you choose to accept our offer, I anticipate that your appointment as a
Director will be approved by a consent signed by the Board of Directors. Your
appointment to the Board is initially for a term of 12 months from the date you
accept this offer, or until the next annual shareholder meeting, or until your
successor has been duly appointed or elected, whichever is the earlier, but both
you and the Board can terminate this appointment at will during your appointment
period.
 
We look forward to working with you to make Shengtai Pharmaceutical, Inc. a
great success. To indicate your acceptance of the Company’s offer, please sign
and date this letter in the space provided below and return it to me.
 

  Very truly yours,           SHENGTAI PHARMACEUTICAL, INC.          
By: /s/Qingtai Liu
Qingtai Liu
Chairman of the Board of Direcors
 

 
ACCEPTED AND AGREED:
 
Tao Jin
 
/s/ Tao Jin
Signature


November 1, 2011
Date